 1   XAVIER BECERRA
     Attorney General of California
 2   GARY E. TAVETIAN, SBN 117135
 3   DAVID A. ZONANA, SBN 196029
     Supervising Deputy Attorneys General
 4   TIMOTHY E. SULLIVAN, SBN 197054
     ELIZABETH B. RUMSEY, SBN 257908
 5   JULIA K. FORGIE, SBN 304701
 6   Deputy Attorneys General
     1515 Clay Street, 20th Floor
 7   Oakland, CA 94612
     (510) 879-0860
 8
     liz.rumsey@doj.ca.gov
 9
     For Plaintiffs the State of California
10   and the California Air Resources Board
11
     JONATHAN D. BRIGHTBILL
12   Deputy Assistant Attorney General
     Environment & Natural Resources Division
13   United States Department of Justice
     LESLIE M. HILL (D.C. Bar No. 476008)
14
     Leslie.Hill@usdoj.gov
15   Environmental Defense Section
     601 D Street N.W., Suite 8000
16   Washington D.C. 20004
17   Telephone (202) 514-0375
     Facsimile (202) 514-8865
18
     Attorneys for Defendants
19
20                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
21                            OAKLAND DIVISION
22
     STATE OF CALIFORNIA, et al.
23
                                                    Case No. 4:18-cv-03237-HSG
24                        Plaintiffs,
                                                    JOINT STIPULATION REGARDING
25                  v.                              BRIEFING SCHEDULE FOR EPA’S
26                                                  MOTION TO STAY CASE PENDING
     UNITED STATES ENVIRONMENTAL                    CONCLUSION OF RULEMAKING
27   PROTECTION AGENCY, et al.,

28                        Defendants.

                                            JOINT STIPULATION REGARDING BRIEFING SCHEDULE FOR
                           DEFENDANT’S MOTION TO STAY CASE PENDING CONCLUSION OF RULEMAKING
                                                                   CASE NO. 4:18-CV-03237-HSG
 1          Pursuant to Civil L.R. 7-12, Plaintiffs States of California, by and through the
 2   Attorney General and the California Air Resources Board; Illinois; Maryland; New
 3   Mexico; Oregon; Rhode Island; and Vermont; and the Commonwealth of Pennsylvania,
 4   by and through the Attorney General and the Pennsylvania Department of Environmental
 5   Protection (hereinafter “States”), and Defendants United States Environmental Protection
 6   Agency and Andrew R. Wheeler, in his official capacity as Acting Administrator of the
 7   EPA (“EPA”), hereby stipulate to and respectfully request that the Court enter an order
 8   setting a briefing schedule for EPA’s motion to stay this case pending conclusion of
 9   rulemaking. In support of this stipulation, the parties state as follows:
10          1.      At hearing on October 25, 2018, the Court heard EPA’s motion to dismiss
11   the States’ complaint (Dkt. No. 28), as well as the motion of proposed Plaintiff Intervenor
12   Environmental Defense Fund to intervene in the matter (Dkt. No. 36). The Court has not
13   yet ruled on either motion.
14          2.      On November 6, 2018, EPA moved to stay the case pending conclusion of
15   a related rulemaking (Dkt. No. 70).
16          3.      The parties respectfully request that the Court set the following briefing
17   schedule for the motion to stay, which takes into account Plaintiffs’ intention to file its
18   response earlier than required by Civil L.R. 7-3(a):
19
             Document                                       Due Date
20
21           States’ Opposition to EPA’s                    On or before November 13, 2018
             Motion
22
             EPA’s Reply in Support of its                  November 16, 2018 if the States’
23           Motion                                         brief is filed on November 9, 2018
24                                                          and November 20, 2018 if the
                                                            States’ brief is filed on November
25                                                          13, 2018
26
27
28

                                               JOINT STIPULATION REGARDING BRIEFING SCHEDULE FOR
                              DEFENDANT’S MOTION TO STAY CASE PENDING CONCLUSION OF RULEMAKING
                                                                      CASE NO. 4:18-CV-03237-HSG
 1            4.     The States assert that time is of the essence in deciding this motion and
 2   thus intend to request that the Court decide the motion on the papers or, in the event the
 3   Court believes a hearing is necessary, to hear the motion as soon as possible.
 4            The parties stipulate to and request that the Court enter the attached proposed
 5   order.
 6
 7   Respectfully submitted,
 8   Date: November 6, 2018                     JONATHAN D. BRIGHTBILL
                                                Deputy Assistant Attorney General
 9                                              Environment and Natural Resources Division
10
                                                /s/ Leslie M. Hill (email auth. 11/5/18)
11                                              LESLIE M. HILL (D.C. Bar No. 476008)
                                                U.S. Department of Justice
12                                              Environment & Natural Resources Division
13                                              Environmental Defense Section
                                                601 D Street N.W., Suite 8000
14                                              Washington D.C. 20004
                                                Leslie.Hill@usdoj.gov
15
                                                Telephone (202) 514-0375
16                                              Facsimile (202) 514-8865

17                                              Attorneys for Defendant
18
     Date: November 6, 2018                      XAVIER BECERRA
19
                                                 Attorney General of California
20                                               GARY E. TAVETIAN
                                                 DAVID A. ZONANA
21                                               Supervising Deputy Attorneys General
                                                 TIMOTHY E. SULLIVAN
22
                                                 JULIA K. FORGIE
23                                               Deputy Attorneys General

24                                              /s/ Elizabeth B. Rumsey
25                                               ELIZABETH B. RUMSEY
                                                 Deputy Attorney General
26                                               1515 Clay Street, 20th Floor
                                                 Oakland, CA 94612
27                                               (510) 879-0860
28                                               liz.rumsey@doj.ca.gov


                                                JOINT STIPULATION REGARDING BRIEFING SCHEDULE FOR
                               DEFENDANT’S MOTION TO STAY CASE PENDING CONCLUSION OF RULEMAKING
                                                                       CASE NO. 4:18-CV-03237-HSG
 1
      For the STATE OF ILLINOIS                        For the STATE OF MARYLAND
 2
     LISA MADIGAN                                      BRIAN E. FROSH
 3   Attorney General of Illinois                      Attorney General of Maryland
     DANIEL I. ROTTENBERG                              LEAH J. TULIN
 4                                                     (pro hac vice admission pending)
     (pro hac vice admission pending)
 5   Assistant Attorney General                        Assistant Attorney General
     Environmental Bureau                              200 St. Paul Place
 6                                                     Baltimore, Maryland 21202
     Illinois Attorney General’s Office                (410) 576-6962
 7   69 W. Washington St., 18th Floor                  ltulin@oag.state.md.us
     Chicago, Illinois 60602
 8   (312) 814-3816
     DRottenberg@atg.state.il.us
 9
10
     For the STATE OF NEW MEXICO                      For the STATE OF OREGON
11
   HECTOR BALDERAS                                    ELLEN F. ROSENBLUM
12 Attorney General of New Mexico                     Attorney General of Oregon
13 BILL GRANTHAM                                      PAUL GARRAHAN
   (pro hac vice admission pending)                   (pro hac vice admission pending)
14 Assistant Attorney General                         Attorney-in-Charge
   201 Third Street NW, Suite 300                     Natural Resources Section
15 Albuquerque, New Mexico 87102                      Oregon Department of Justice
16 (505) 717-3520                                     1162 Court Street, N.E.
   wgrantham@nmag.gov                                 Salem, Oregon 97301-4096
17                                                    (503) 947-4342
                                                      paul.garrahan@doj.state.or.us
18
19   For the COMMONWEALTH OF                          For the STATE OF RHODE ISLAND
     PENNSYLVANIA
20                                                    PETER F. KILMARTIN
      JOSH SHAPIRO                                    Attorney General of Rhode Island
21    Attorney General of Pennsylvania                GREGORY S. SCHULTZ
22    MICHAEL J. FISCHER                              (pro hac vice admission pending)
      (pro hac vice admission pending)                Special Assistant Attorney General
23    Chief Deputy Attorney General                   RI Department of Attorney General
      ROBERT A. REILEY
24                                                    150 South Main Street
      (pro hac vice admission pending)
      Assistant Director, Pennsylvania Department     Providence, RI 02903
25
     of Environmental Protection                      (401) 274-4400
26    Pennsylvania Office of Attorney General         gschultz@riag.ri.gov
      Strawberry Square
27
      Harrisburg, PA 17120
28    (215) 560-2171
      mfischer@attorneygeneral.gov
                                              JOINT STIPULATION REGARDING BRIEFING SCHEDULE FOR
                             DEFENDANT’S MOTION TO STAY CASE PENDING CONCLUSION OF RULEMAKING
                                                                     CASE NO. 4:18-CV-03237-HSG
 1   For the STATE OF VERMONT
 2   THOMAS J. DONOVAN, JR.
 3   Attorney General of Vermont
     NICHOLAS F. PERSAMPIERI
 4   (pro hac vice admission pending)
     Assistant Attorney General
 5   Office of the Vermont Attorney General
 6   109 State Street
     Montpelier, Vermont 05609
 7   (802) 828-3186
     nick.persampieri@vermont.gov
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            JOINT STIPULATION REGARDING BRIEFING SCHEDULE FOR
                           DEFENDANT’S MOTION TO STAY CASE PENDING CONCLUSION OF RULEMAKING
                                                                   CASE NO. 4:18-CV-03237-HSG
 1
                                     [PROPOSED] ORDER
 2
            BEFORE THE COURT is the Joint Stipulation Regarding Briefing Schedule for
 3
     EPA’s Motion to Stay Case Pending Conclusion of Rulemaking submitted by Plaintiffs
 4
     States of California, by and through the Attorney General and the California Air
 5
     Resources Board; Illinois; Maryland; New Mexico; Oregon; Rhode Island; and Vermont;
 6
     and the Commonwealth of Pennsylvania, by and through the Attorney General and the
 7
     Pennsylvania Department of Environmental Protection (“States”), and Defendants United
 8
     States Environmental Protection Agency and Andrew R. Wheeler, in his official capacity
 9
     as Acting Administrator of the EPA (“EPA”).
10
            Having reviewed the stipulation, it is HEREBY ORDERED that EPA’s Motion to
11
     Stay Case Pending Conclusion of Rulemaking (Dkt. No. 70) shall be briefed in
12
     accordance with the following schedule:
13
14          Document                                   Due Date
15
16          States’ Opposition to EPA’s Motion         On or before November 13, 2018
17          EPA’s Reply in Support of its Motion       November 16, 2018 (if the States’
18                                                     brief is filed on November 9, 2018)
                                                       or November 20, 2018 (if the States’
19                                                     brief is filed on November 13, 2018)
20
     IT IS SO ORDERED.
21
22
     Dated: November ___,
                       7 2018
23
                                            HAYWOOD S. GILLIAM, JR.
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28


                                                                              [PROPOSED] ORDER
                                                                    CASE NO. 4:18-CV-03237-HSG
